 1                                                                      JS-6
 2
 3
                          UNITED STATES DISTRICT COURT
 4
                        CENTRAL DISTRICT OF CALIFORNIA
 5
 6
     KARYN P. HEADON, an individual,             Case No. 5:18-cv-01694-AG (SHKx)
 7
                 Plaintiff,                      ORDER ON STIPULATION OF
 8                                               DISMISSAL WITH PREJUDICE
          v.
 9
   DOREL JUVENILE GROUP, INC. and                The Hon. Andrew J. Guilford
10 DOES 1-25, Inclusive,
                                                 Trial Date:          None Set
11               Defendant.
12
13        Having reviewed the Parties’ Stipulation of Dismissal With Prejudice, IT IS
14 HEREBY ORDERED that the case Karen P. Headon v. Dorel Juvenile Group, Inc.,
15 Case No. 5:18-cv-01694-AG (SHKx) is dismissed with prejudice. Each party is to bear
16 its own respective fees and costs. All pending proceedings are vacated and no further
17 proceedings shall take place in this action.
18
19        IT IS SO ORDERED
20
21 DATED: May 28, 2019
22
23
24                                       By:
                                               HON. ANDREW J. GUILFORD, JUDGE
25
                                               OF THE U.S. DISTRICT COURT
26                                             CENTRAL DISTRICT OF CALIFORNIA
27
28
                                                              Case No. 5:18-cv-01694-AG (SHKx)
                      ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE
